Citation Nr: 1725108	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-11 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973 and from February to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Veteran's wife appeared at the hearing, but did not offer any testimony.  The record contains a transcript of the hearing.

In October 2015, the Board remanded this matter for further development and readjudication.  The RO substantially complied with the Board's remand instructions, so the Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDING OF FACT

The Veteran has been diagnosed with a right ankle sprain during the appeal period,  but his right ankle disability has not been shown to be etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision (e.g., 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309) were initially provided to the Veteran in the 2012 Statement of the Case and were again provided in the 2015 and 2016 Supplemental Statements of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

I.  Duties to Notify and Assist

The VA has satisfied its duties to notify and assist.  The duty to notify was satisfied by an August 2009 letter.
The VA satisfied its duty to assist was satisfied.  The Veteran's claims file contains all relevant documents including his service treatment/personnel records, VA treatment records, private treatment records and lay statements from the Veteran and his representative.  Adequate attempts were made to obtain other relevant records the Veteran identified.
The Veteran was afforded relevant VA examinations in January 2016.   The examiner reviewed the Veteran's claims file, conducted a physical examination, and provided a thorough nexus opinion.  The Board finds that the examination and its associated report is adequate, because it contains sufficient information to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Neither the Veteran nor his representatives have questioned the adequacy of the examination or resulting opinion.
Having reviewed the Veteran's hearing transcript, the Board finds that the undersigned VLJ has complied with 38 C.F.R. § 3.103(c)(2) and the principles espoused in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II.  Entitlement to Service Connection:  Right Ankle

The Veteran asserts entitlement to service connection for a right ankle disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran has been diagnosed with a current right ankle disability, including a right ankle sprain.  See, e.g., January 2016 VA Examination.  He alleges the right ankle disability is due to a right ankle injury that he suffered during his active service.  See, e.g., June 2015 Board Hearing Tr. at 4, 9-10.  The service treatment records reflect that he experienced a right ankle injury and right ankle pain during service, but the only diagnosis in the Veteran's service treatment records is of Achilles' tendonitis, initially with crepitus, which improved after treatment to include no swelling, no crepitus, and normal active range of motion.  See March 1980 Service Treatment Records.  The Board notes that the Veteran reported breaking his leg and being put in a cast.  See, e.g., June 2015 Board Hearing Tr. at 9.  However, that injury is not documented in the service treatment records.  This is not merely a situation where there is an absence of supporting records, but one where if the Veteran had indeed been placed in a cast, this information would have normally been noted in the treatment records.  He had a few visits to podiatry in May 1980 in connection with the complaints of ankle pain, and the treatment plan included heel lifts and moist heat, with absolutely no indication a cast was applied or even needed.

Ankle sprains are not included on the list of chronic diseases under 38 C.F.R. § 3.309(a), so service connection for that condition may not be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

The Board acknowledges that the record contains some evidence of "very mild arthritis near the ankle joint area."  See August 2015 VA Radiology Report; January 2016 VA Examination (noting that diagnostic imaging studies indicate that "degenerative or traumatic arthritis" is present).  Arthritis is included on the list of chronic diseases under 38 C.F.R. § 3.309(a), so service connection for that condition may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran has claimed continuous right ankle pain since the initial injury.  See, e.g., June 2015 Board Hearing Tr. at 9-10.  However, the record is devoid of complaints or treatment for right ankle pain until several decades after his active service and the Veteran's private treatment records from 2007-2009 document "calf pain and muscles cramps", for example, but affirmatively indicate normal joints and no complaints of joint pain other than "a stiff right shoulder."  While he has testified that he sought treatment for right ankle pain (and removal of a cast) within one year after service, VA has been unable to locate any records and the Veteran has supplied none.  Even accepting this testimony as evidence of right ankle pain, the available treatment records show significant gaps in time between complaints of right ankle pain and also include explicit denials of a continuous right ankle problem.  See, e.g., Private Treatment Records; VA Treatment Records, generally; 38 C.F.R. § 3.303(b)("This rule does not mean that any manifestation of joint pain...in service will permit service connection of arthritis...first shown as a clear-cut clinical entity, at some later date.").  Most importantly, the evidence establishes that the Veteran was first diagnosed with arthritis of the right ankle roughly three decades after his active service with long periods without complaints in the interim.  The evidence is against finding that the Veteran had a continuity of symptomatology of right ankle arthritis since his active service.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider failure to report symptoms for many years).

The Veteran may also establish service connection with competent medical evidence of a nexus between his current right ankle disability and the in-service injury or event.  Here, the primary evidence relating to a causal nexus consists of the January 2016 VA examiner's negative opinion.

The Board finds that the Veteran's own etiological opinion is not competent evidence in this case, where diagnosis of the condition (ankle sprain / arthritis) requires diagnostic imaging and/or medical expertise, and determination of the cause of the condition requires specialized knowledge, training, and experience.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Jandreau, 492 F.3d at 1377.  His statements regarding the injury, observable symptoms, and reports of prior medical treatment have been considered in the context of the competent medical opinions.  

In January 2016, the VA examiner reviewed the record and conducted a full and thorough physical examination.  The examiner provided an accurate summary of the Veteran's claimed and documented medical history.  She opined that the Veteran's current right ankle disability was less likely than not related to the Veteran's active service, including the documented in-service injury.  She accurately discussed the medical records showing a lack of complaint of right ankle pain until roughly 2009 and the treating physician's note that the symptoms in 2009 appeared unrelated to the right ankle pain in 1980.  She thoroughly and convincingly discussed the medical history and the reasons why the available medical evidence suggested the current condition was not related to the Veteran's active service.

The Board finds that the VA examiner accurately summarized the medical record and provided medical reasoning linking those medical facts to her conclusion.  The Board assigns the VA examiner's January 2016 negative opinion significant probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
There are no other nexus opinions which support the Veteran's claim.

The evidence is not in equipoise, rather the greater weight of it is against the claim.  Gilbert, 1 Vet.App. at 53-56.  Accordingly, entitlement to service connection for a right ankle disability is denied.


ORDER

Entitlement to service connection for a right ankle disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


